Per Curiam.

On February 2,1960, counsel for respondents filed in this court a motion for an order dismissing the case “for the reason that the question is now moot.”
Because of the necessity of amending its constitution and to comply with the new federal Labor-Management Reporting and Disclosure Act of 1959, the president and board of directors issued a call for a convention to be convened in Cleveland, Ohio, on January 4, 1960, on which day the convention did convene and continued in session from day to day thereafter. An affidavit of counsel, attached to and made a part of the motion to dismiss, states that the “convention will conclude its business * * * elect its officers and adjourn * * * and that at the time this convention adjourns it will have completed all of the business of the brotherhood that could properly be presented to the convention for action.”
It thus appearing that the question has become moot, the motion to dismiss is sustained and the appeal dismissed.

Appeal dismissed.

Weygandt, C. J., Zimmerman, Taet, Matthias, Bell, Herbert and Peck, JJ., concur.